Exhibit 10.1
AMENDMENT No. 1
     This AMENDMENT No. 1, dated as of May 29, 2008 (this “Amendment”), to and
under the Waiver (the “Waiver”), dated as of March 14, 2008, by and among
DEERFIELD CAPITAL CORP, a Maryland corporation (the “Parent”), DEERFIELD &
COMPANY LLC, an Illinois limited liability company (the “Issuer”), TRIARC
COMPANIES, INC., as administrative holder under the Note Purchase Agreement
referred to below (together with its permitted successors in such capacity, the
“Administrative Holder”) and the Required Holders (as defined in the Note
Purchase Agreement referred to below).
RECITALS:
     WHEREAS, the Issuer, the Parent, the Administrative Holder and each other
Holder have entered into that certain Series A Note Purchase Agreement, dated as
of December 21, 2007 (as amended, modified or restated prior to the date hereof,
including by the Waiver, the “Note Purchase Agreement”). Capitalized terms used
but not defined in this Waiver shall have the meanings that are set forth in the
Note Purchase Agreement;
     WHEREAS, certain terms of the Note Purchase Agreement were waived or
modified by the Waiver; and
     WHEREAS, the parties hereto desire to amend the Waiver as set forth in this
Amendment.
     NOW, THEREFORE, in consideration of the premises and the agreements,
provisions and covenants herein contained, the parties hereto agree as follows:

SECTION 1.   AMENDMENT TO THE WAIVER

     1.1   Section 2 (Modification of Specified Covenant) of the
Waiver.   Section 2 of the Waiver is hereby amended by deleting the date
“March 31, 2009” from paragraph (a) thereof and replacing it with the date
“December 31, 2009.”

SECTION 2.   MISCELLANEOUS

     2.1   Binding Effect.   This Amendment shall be binding upon the parties
hereto and their respective successors and assigns and shall inure to the
benefit of the parties hereto and the successors and assigns of the Holders.
     2.2   Severability.   In case any provision in or obligation hereunder
shall be invalid, illegal or unenforceable in any jurisdiction, the validity,
legality and enforceability of the remaining provisions or obligations, or of
such provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby.
     2.3   Reference to Waiver.   On and after the date hereof, each reference
in the Waiver to “this Waiver”, “hereunder”, “hereof”, “herein” or words of like
import referring to the Waiver, and each reference in the other Note Documents
to the “Waiver”, “thereunder”, “thereof” or words of like import referring to
the Waiver shall mean and be a reference to the Waiver as amended by this
Amendment.
     2.4   Effect on Waiver.   Except as specifically amended by this Amendment,
the Waiver and the other Note Documents shall remain in full force and effect
and are hereby ratified and confirmed.

 



--------------------------------------------------------------------------------



 



     2.5   Execution.   The execution, delivery and performance of this
Amendment shall not, except as expressly provided herein, constitute a waiver of
any provision of, or operate as a waiver of any right, power or remedy of any
Agent or Holder under, the Waiver or any of the other Note Documents.
     2.6   Headings.   Section headings herein are included herein for
convenience of reference only and shall not constitute a part hereof for any
other purpose or be given any substantive effect.
     2.7   APPLICABLE LAW.   THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT
OF LAWS PRINCIPLES THEREOF THAT WOULD REQUIRE THE APPLICATION OF LAWS OTHER THAN
THOSE OF THE STATE OF NEW YORK.
     2.8 Expenses. The Parent, the Issuer and their respective Subsidiaries
agree to pay all reasonable attorneys’ fees and disbursements incurred by the
Administrative Holder and the Collateral Agent in connection with this Amendment
on demand.
     2.9   Counterparts.   This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument.
     2.10   Note Document.   This Amendment is a Note Document (as defined in
the Note Purchase Agreement).
[The remainder of this page is intentionally left blank.]

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed and delivered by their respective officers thereunto duly
authorized as of the date first written above.

            PARENT:

DEERFIELD CAPITAL CORP.
      By:   /s/ Jonathan W. Trutter         Name:   Jonathan W. Trutter       
Title:   Chief Executive Officer     

            ISSUER:

DEERFIELD & COMPANY LLC
      By:   /s/ Robert A. Contreras         Name:   Robert A. Contreras       
Title:   General Counsel     

 



--------------------------------------------------------------------------------



 



            TRIARC COMPANIES, INC.,
as Administrative Holder and a Holder
      By:   /s/ Nils H. Okeson         Name:   Nils H. Okeson        Title:  
SVP, General Counsel & Secretary     

 